            Case 1:20-cv-11920-ADB Document 10 Filed 01/27/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

____________________________________
Roberto Ruiz, and                    )
Andres Monterroza                    )
                                     )
       Plaintiffs,                   )
                                     )
v.                                   )
                                     )                Civil Action No.: 1:20-cv-11920
Sea Cap, Inc. and,                   )
Jason Spitz, individually,           )
                                     )
       Defendants.                   )
____________________________________)

                           JOINT STATEMENT PURSUANT TO
                        FED. R. CIV. P. 26(f) AND LOCAL RULE 16.1

       After conferring pursuant to Fed. R. Civ. P. 26(f) and Local Rule 16.1(B), the parties

submit this joint statement and respectfully request this Court approve the following Proposed

Pre-trial Schedule:

Agenda for Initial Scheduling Conference

       1.       Discovery Events

       2.       Anticipated Motions - the parties may file Motions for Summary Judgment, either

       at the conclusion of discovery, or in the alternative, based on a stipulated set of facts.

       3.       Settlement and ADR

Proposed Pre-trial Schedule

       The parties jointly propose the following discovery plan and pre-trial schedule:

                      EVENT                                            DEADLINE

 Service of initial disclosures                    March 5, 2021

 Discovery completed (other than expert            October 1, 2021
 discovery, if needed), i.e., all depositions
          Case 1:20-cv-11920-ADB Document 10 Filed 01/27/21 Page 2 of 3




 completed and responses to written discovery
 served

 Expert Discovery (if needed)
             a. Plaintiffs’ expert disclosure          a. August 2, 2021
                deadline
             b. Defendant’s expert disclosure          b. September 2, 2021
                deadline
             c. Depositions of all experts, if         c. November 1, 2021
                any.

 Filing of dispositive motions                     January 31, 2022

 Final Pretrial Conference                         To be determined


Electronic Discovery

Pursuant to Rule 16 and 26(f), the parties will confer following service of each party’s document

requests to determine whether particular electronic discovery processes should be implemented.

Discovery Limitations

The parties are obligated to limit discovery as set forth in Fed. R. Civ. P. 26(b).

Trial by Magistrate

The Parties do not consent to a trial by a magistrate judge.

Settlement Proposals

Prior to filing this case, counsel for the Plaintiffs presented a written settlement demand to

Defendants, and Defendants responded to same. Counsel continue to confer with their respective

clients regarding the same.

Local Rule 16.1(D)(3) Certifications

The parties will file their certifications pursuant to Local Rule 16.1(D)(3) separately.




                                                  2
          Case 1:20-cv-11920-ADB Document 10 Filed 01/27/21 Page 3 of 3




Joint Pre-Trial Memorandum and Trial Readiness

       The parties will submit a Joint Pre-Trial Memorandum and be ready for a Pre-Trial

Conference in this action within 60 days after the date of a final ruling by the Court on all

dispositive motions, or within 60 days after the due date for dispositive motions, if no such

motions are filed.

Assent to Scheduling on Written Submission

       Per the Court’s order of January 15, 2021, the Parties do not object to the court setting the

schedule on the written submission.


Respectfully submitted,


Plaintiffs,                                   Defendants,

By their attorney,                            By their attorney,


/s/ Michael J. Bace                           /s/ Brian J. Bouchard
Michael J. Bace (BBO: 669948)                 Mark Ventola, Esq. (BBO# 549570)
Email: mjb@bacelaw.com                        Brian J. Bouchard, Esq. (BBO# 687675)
BACE LAW GROUP, LLC                           SHEEHAN PHINNEY BASS & GREEN PA
PO Box 9316                                   28 State Street, 22nd Floor
Boston MA 02114                               Boston, MA 02109
508-922-8328                                  (617) 897-5630
F. 866-700-0181                               (603) 627-8118
                                              mventola@sheehan.com
Dated: January 27, 2021                       bbouchard@sheehan.com



                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 27, 2021, a copy of the foregoing document was filed

electronically through the Court’s ECF system.


                                                      /s/ Brian J. Bouchard, Esq.
                                                      Brian J. Bouchard
                                                 3
